Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 15, and 16 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 15, and 16 identify the uniquely distinct features “wherein a first lateral plate of the first cover member and a fifth lateral plate of the second cover member face each other, wherein the first driving magnet comprises a first magnet disposed between the first coil and the first lateral plate, wherein the second driving magnet comprises a fifth magnet disposed between the third coil and the fifth lateral plate, and wherein at least a portion of the first magnet is not overlapped with the fifth magnet in a direction from the first optical axis toward the second optical axis”.
It is noted that the closest prior art, Ho (US Patent Pub. # 2017/0146771) relates to a camera lens module, and particularly to a large aperture camera lens module.  Park (US Patent Pub. # 2020/0200994) relates to a camera module configured to minimize the magnetic force interference between two parallel-arranged lens driving devices.  Ho or Park do not specifically teach wherein a first lateral plate of the first cover member and a fifth lateral plate of the second cover member face each other, wherein the first driving magnet comprises a first magnet disposed between the first coil and the first lateral plate, wherein the second driving magnet comprises a fifth magnet disposed between the third coil and the fifth lateral plate, and wherein at least a portion of the first magnet is not overlapped with the fifth magnet in a direction from the first optical axis toward the second optical axis.  Therefore the application is allowable.  
As to dependent claims 2-14, 17-19, and 21, these claims depend on allowable independent claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2022 was filed after the mailing date of the Non-Final Rejection on 4/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26967/20/2022